DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 18, 2019.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Non-Patent Literature to SAHDEV et al. (herein after “Sahdev”), “GhostID: Enabling Non-Persistent User Differentiation in Frequency - Division Capacitive Multi-Touch Sensors", 05/06/2017, pgs. 15 - 27, Innovative Sensing.
As to Claim 1,
Sahdev’s FMT User Differentiation by Capacitive Multi-Touch Sensing system discloses a sensing system (see Figs. 1 - 6 and pgs. 15 - 16 and 18, tablet uses capacitive sensing to facilitate multi-touch input.  In particular, see Fig. 1.  

    PNG
    media_image1.png
    161
    630
    media_image1.png
    Greyscale

See pgs. 16 and 18, Sahdev teaches a capacitive sensor that can differentiate the origins of multiple simultaneous touches ~ "GhostID" based on FMT technology [20] and using "Mobility", sensing systems that can take the form of smart watches, phones, tablet, tabletops, and room as a platform, wherein frequency-division multiplexing (FDM) capacitive sensing -- as demonstrated in Leigh et al.’s Fast Multi-Touch (FMT) device [20] -- detects a plurality and diversity of users) comprising: 
a transmitter adapted to transmit a plurality of unique frequency orthogonal signals (see pgs. 16 and 18.  In particular, see pg. 16, "Introduction", "an FMT system injects orthogonal signals into each row. When a user touches the sensor, their finger will capacitively couple one (or more) rows to one (or more) columns”); 
a plurality of transmitting conductors, each of the plurality of transmitting conductors operably connected to the transmitter (see pg. 16, "Introduction", conductive materials with wires are arranged in rows and columns), 
wherein a plurality of unique frequency orthogonal signals are transmitted through the plurality of transmitting conductors (see pg. 16, "Introduction", frequency-division multiplexing (FDM) capacitive sensing utilizes unique frequency orthogonal signals transmitted through the plurality of transmitting conductors), 
wherein at least one of the plurality of unique frequency orthogonal signals is adapted to be transmitted into a person (see Fig. 6, pg. 18, section "Other User Different Technologies", "Holz and Knaust’s Biometric Touch Sensing [18] seamlessly augments each touch with continuous identification. They rely heavily on a wrist-worn prototype sensor that captures user -unique features and transmits them through the body to a touch screen”); 
a plurality of receiving conductors, each of the plurality of receiving conductors operatively connected to a receiver adapted to receive the at least one of the plurality of unique frequency orthogonal signals adapted to be transmitted into the person (see pg. 16, "Introduction", "A bare capacitive sensor is composed of rows and columns of conductive material. To sense multi-touch input, an FMT system injects orthogonal signals into each row. When a user touches the sensor, their finger will capacitively couple one (or more) rows to one (or more) columns. If a single user touches the sensor... because humans are conductive, some of the signals will travel through the hand and into the body of the user. If the user places a second ; and 
a signal processor adapted to process a measurement of the at least one of the plurality of unique frequency orthogonal signals adapted to be transmitted into the person (see Figs. 3 - 6.  In particular, see Fig. 4.  

    PNG
    media_image2.png
    166
    311
    media_image2.png
    Greyscale

See pg. 18, "Mobility", sensing systems with signal processors can take the form of smart watches, phones, tablet, tabletops, and room.  These frequency orthogonal signals are adapted to be transmitted into the person), 
wherein the processed measurement provides information regarding identity or a condition of the person.  (See Figs. 3, 5 - 6 and pgs. 18 and 23.  In particular, see Fig. 6.  

    PNG
    media_image3.png
    247
    641
    media_image3.png
    Greyscale

See pg. 18, "Other User Different Technologies" and "GHOSTID: Using Ghosting Signals to Differentiate Users", Sahdev's disclosed GHOSTID teaches measurement of users' profiles to differentiate users' identities and authenticate.  See also pg. 23, "Handling Another User's Hands", "GhostID’s ability to distinguish between users, it is possible to ignore the errant touches from the second user.")

As to Claim 4,
Sahdev’s FMT User Differentiation by Capacitive Multi-Touch Sensing system discloses the sensing system of claim 1, wherein the measurement is related to an amount of signal.  (See pg. 22, Sahdev’s FMT User Differentiation by Capacitive Multi-Touch Sensing system teaches individualized per-user classifier training to differentiate amounts of pressure that users place on the Capacitive Multi-Touch Sensing system.)

As to Claim 7,
Sahdev’s FMT User Differentiation by Capacitive Multi-Touch Sensing system discloses the sensing system of claim 1, wherein more than one of the plurality of unique frequency orthogonal signals are transmitted into the person.  (See Figs. 3 - 6.  In particular, see Fig. 4.  See pg. 18, "Mobility", sensing systems with signal processors can take the form of smart watches, phones, tablet, tabletops, and room.  These frequency orthogonal signals are adapted to be transmitted into the person.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Non-Patent Literature to SAHDEV et al. (herein after “Sahdev”), “GhostID: Enabling Non-Persistent User Differentiation in Frequency - Division Capacitive Multi-Touch Sensors", 05/06/2017, pgs. 15 - 27, Innovative Sensing in view of U.S. Patent Application Publication No. 2014/0275928 A1 to ACQUISTA et al. (herein after "Acquista").

As to Claim 3,
Sahdev substantially discloses the sensing system of claim 1.
However, Sahdev does not teach, or suggest wherein the measurement is modified by skin resistivity.  
Therefore, Acquista’s wireless system for monitoring patient conditions is introduced to combine with Sahdev’s FMT User Differentiation by Capacitive Multi-Touch Sensing system to cure the gaps that Sahdev has in disclosing the claimed invention.
Acquista’s work presents a device adapted to attach to a subject for detecting an ECG signal of the person. The device comprises electrodes that form an orthogonal configuration to facilitate detection of various features of the ECG spectra of the Subject. 
Sahdev is analogous with the claimed invention as it relates to orthogonal signals entering into a person’s body and measures biometrics. Acquista is analogous with the claimed invention as it relates to orthogonal signals entering into a person’s body and 
Acquista further teaches wherein the measurement is modified by skin resistivity.  (See Figs. 2A - 7, ¶0054 - ¶0055, ¶0058 - ¶0059, ¶0066, and ¶0072.  In particular, see Figs. 2A and 4.  See ¶0054 - ¶0055 and ¶0058 - ¶0058, Acquista teaches monitoring patients' conditions based upon orthogonal signals transmitting and being received through ECG to measure skin resistance.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sahdev with the skin resistivity measurement, as taught by Acquista.  Motivation for combining the elements can include, but are not limited to: increasing the suite of biometric sensing capabilities, thereby enhancing person / body analytics.

Claims 5 - 6, 8 – 10, 14 – 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Non-Patent Literature to SAHDEV et al. (herein after “Sahdev”), “GhostID: Enabling Non-Persistent User Differentiation in Frequency - Division Capacitive Multi-Touch Sensors", 05/06/2017, pgs. 15 - 27, Innovative Sensing in view of in view of U.S. Patent Application Publication No. 2019/0050618 A1 to KHURI-YAKUB et al. (herein after "Khuri").
As to Claim 5,
Sahdev’s FMT User Differentiation by Capacitive Multi-Touch Sensing system discloses the sensing system of claim 1.
 does not explicitly teach wherein the measurement is related to phase of a signal.
Khuri’s interactive biometric touch scanner is then introduced to combine with Sahdev in order to cure the gaps that Sahdev has in disclosing the claimed invention.
Khuri is analogous with the claimed invention as it relates to biometric sensing utilizing a plurality of antennas.
Khuri further teaches wherein the measurement is related to phase of a signal.  (See Figs. 14, 28, 33, ¶0066, ¶0096 - ¶0098, ¶0107, ¶0188, ¶0213, ¶0226, ¶0287 - ¶0288, ¶0301 - ¶0302 and ¶0372.  In particular, Fig. 14.  

    PNG
    media_image4.png
    632
    967
    media_image4.png
    Greyscale

See ¶0096 - ¶0098 and ¶0301 - ¶0302, Khuri teaches biometric sensing measurement based upon phase of a signal.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Sahdev wherein the measurement is related to phase of a signal, as taught by Khuri.  Motivation for 

As to Claim 6,
Sahdev’s FMT User Differentiation by Capacitive Multi-Touch Sensing system discloses the sensing system of claim 1.
However, Sahdev does not explicitly teach processing signals on a signal processor wherein the signal processor is adapted to use machine learning to establish identity of the person or object.
On the contrary, Khuri teaches wherein the signal processor is adapted to use machine learning to establish identity of the person or object.  (See Figs. 93 - 94, ¶0173, and ¶0402, ¶0423, ¶0425, and ¶0428 - ¶0431, KHURI teaches the use of machine learning based body part scanners to establish identification and authentication of users.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Sahdev wherein the signal processor is adapted to use machine learning to establish identity of the person or object, as taught by Khuri.  Motivation for combining the elements can include, but are not limited to:  facilitating continuous improvement in adaptively learning to identify the person or object, and increasing the suite of biometric sensing capabilities, thereby enhancing person / body analytics.

As to Claim 8,
Sahdev’s FMT User Differentiation by Capacitive Multi-Touch Sensing system discloses a sensing system (see Figs. 1 - 6 and pgs. 15 - 16 and 18, tablet uses capacitive sensing to facilitate multi-touch input.  In particular, see Fig. 1.  See pgs. 16 and 18, Sahdev teaches a capacitive sensor that can differentiate the origins of multiple simultaneous touches ~ "GhostID" based on FMT technology [20] and using "Mobility", sensing systems that can take the form of smart watches, phones, tablet, tabletops, and room as a platform, wherein frequency-division multiplexing (FDM) capacitive sensing -- as demonstrated in Leigh et al.’s Fast Multi-Touch (FMT) device [20] -- detects a plurality and diversity of users) comprising: 
a first antenna (see Figs. 3 - 6.  In particular, see Fig. 4.  See pg. 18, "Mobility", sensing systems with signal processors can take the form of smart watches, phones, tablet, tabletops, and room.  These frequency orthogonal signals are adapted to be transmitted into the person.  Smart phones have a first antenna); 
a signal generator operatively connected to the first antenna, the signal generator being configured to transmit a plurality of frequency orthogonal signals on the first antenna (see pg. 16, "Introduction", frequency-division multiplexing (FDM) capacitive sensing utilizes unique frequency orthogonal signals transmitted through the plurality of transmitting conductors.  See Figs. 3 - 6.  In particular, see Fig. 4.  See pg. 18, "Mobility", sensing systems with signal processors can take the form of smart watches, phones, tablet, tabletops, and room.  These frequency orthogonal signals are adapted to be transmitted into the person); and
form a heatmap (see Figs. 5 - 6 and pg. 18, section "Other User Different Technologies", touchscreen controller computes a heatmap and authenticates users), 
wherein the heatmap is used to establish identity of a person or object.  (See Figs. 3, 5 - 6 and pg. 18, section "Other User Different Technologies", touchscreen controller computes a heatmap and authenticates users.)
However, Sahdev does not explicitly teach a plurality of second antennas adapted to receive signals transmitted by the first antenna; 
a signal processor operatively connected to the second antenna, the signal processor being configured to process each of the plurality of frequency orthogonal signals received.
On the other hand, Khuri’s interactive biometric touch scanner teaches a plurality of second antennas adapted to receive signals transmitted by the first antenna (see Figs. 10, 21, 23, 25, 97, ¶0047, ¶0378 - ¶0394, and ¶0418.  In particular, see Fig. 10 ~ receiving surface 125, receives touch.  Figs. 21 and 23 ~ process method step 2120 / 2320 receives a reflection of the ultrasound signal. Fig. 25 ~ process method step 2510.  See ¶0378 - ¶0381, ¶0394, and ¶0418, Khuri teaches the use of mobile phones which have a plurality of antennas to transmit and receive finger print sensing.  Two-way authentication is used through mobile phones to effectuate finger print sensing); 
a signal processor operatively connected to the second antenna, the signal processor being configured to process each of the plurality of frequency orthogonal signals received.  (See Figs. 10, 21, 23, 25, 97, ¶0047, ¶0378 - ¶0394, and ¶0418.  In particular, see Fig. 10 ~ receiving surface 125, receives touch.  Figs. 21 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Sahdev with the plurality of second antennas to receive signals transmitted by the first antenna, as taught by Khuri.  Motivation for combining the elements can include, but are not limited to: increasing communication transmission and receiving capabilities across a diversity of communication platforms, and increasing the suite of biometric sensing capabilities, thereby enhancing person / body analytics.

As to Claim 9,
Modified Sahdev substantially discloses the sensing system of claim 8.
While Sahdev teaches a first antenna, and a skilled artisan would recognize that modern smart phones contain more than one type of antenna, where in addition to the cellular antenna, smart phones may also have Wi-Fi, Bluetooth and/or GPS antennas; Sahdev does not explicitly teach, wherein the first antenna is one of a plurality of first antennas.
On the other hand, Khuri teaches wherein the first antenna is one of a plurality of first antennas.  (See Figs. 10, 21, 23, 25, 97, ¶0047, ¶0378 - ¶0394, and ¶0418.  In particular, see Fig. 10 ~ receiving surface 125, receives touch.  Figs. 21 and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Sahdev wherein the first antenna is one of a plurality of first antennas, as taught by Khuri.  Motivation for combining the elements can include, but are not limited to: increasing communication transmission and receiving capabilities across a diversity of communication platforms, and increasing the suite of biometric sensing capabilities, thereby enhancing person / body analytics.

As to Claim 10,
Modified Sahdev substantially discloses the sensing system of claim 8, further comprising 
a first component configured to be worn by a subject (see Figs. 3 - 6.  In particular, see Fig. 4.  See pg. 18, "Mobility", sensing systems with signal processors can take the form of smart watches and can be a first component configured to be worn by a subject) and 
adapted to maintain the first antenna in proximity to the subject when the first component is worn.  (See Figs. 3 - 6.  In particular, see Fig. 4.  See pg. 18, "Mobility", sensing systems with signal processors can take the form of smart watches, 

As to Claim 14,
Modified Sahdev teaches the sensing system of claim 8, wherein the measurement is related to an amount of signal.  (See pg. 22, Sahdev’s FMT User Differentiation by Capacitive Multi-Touch Sensing system teaches individualized per-user classifier training to differentiate amounts of pressure that users place on the Capacitive Multi-Touch Sensing system.)

As to Claim 15,
Sahdev’s FMT User Differentiation by Capacitive Multi-Touch Sensing system discloses the sensing system of claim 8.
However, Sahdev does not explicitly teach wherein the measurement is related to phase of a signal.
Khuri further teaches wherein the measurement is related to phase of a signal.  (See Figs. 14, 28, 33, ¶0066, ¶0096 - ¶0098, ¶0107, ¶0188, ¶0213, ¶0226, ¶0287 - ¶0288, ¶0301 - ¶0302 and ¶0372.  In particular, Fig. 14.  See ¶0096 - ¶0098 and ¶0301 - ¶0302, Khuri teaches biometric sensing measurement based upon phase of a signal.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Sahdev wherein the measurement is related to phase of a signal, as taught by Khuri.  Motivation for 

As to Claim 16,
Modified Sahdev substantially discloses the sensing system of claim 8.
However, Sahdev does not explicitly teach processing signals on a signal processor wherein the signal processor is adapted to use machine learning to establish identity of the person or object.
On the contrary, Khuri teaches wherein the signal processor is adapted to use machine learning to establish identity of the person or object.  (See Figs. 93 - 94, ¶0173, and ¶0402, ¶0423, ¶0425, and ¶0428 - ¶0431, KHURI teaches the use of machine learning based body part scanners to establish identification and authentication of users.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Sahdev wherein the signal processor is adapted to use machine learning to establish identity of the person or object, as taught by Khuri.  Motivation for combining the elements can include, but are not limited to:  facilitating continuous improvement in adaptively learning to identify the person or object, and increasing the suite of biometric sensing capabilities, thereby enhancing person / body analytics.

As to Claim 17,
Modified Sahdev substantially discloses the sensing system of claim 8, wherein more than one of the plurality of unique frequency orthogonal signals is transmitted into the person or object.  (See pg. 18, section "Other User Different Technologies", "Holz and Knaust’s Biometric Touch Sensing [18] seamlessly augments each touch with continuous identification. They rely heavily on a wrist-worn prototype sensor that captures user -unique features and transmits them through the body to a touch screen.")

As to Claim 18,
Sahdev’s FMT User Differentiation by Capacitive Multi-Touch Sensing system discloses a method of identifying a person or object (see Figs. 3, 5 - 6, and pgs. 16, 18, and 23.  See pg. 18, "Other User Different Technologies" and "GHOSTID: Using Ghosting Signals to Differentiate Users", Sahdev's disclosed GHOSTID teaches measurement of users' profiles to differentiate users' identities and authenticate.  See also pg. 23, "Handling Another User's Hands", "GhostID’s ability to distinguish between users, it is possible to ignore the errant touches from the second user”) comprising: 
transmitting signals on a first antenna, the first antenna configured to transmit at least one signal into the person or object (see Figs. 3 - 6.  In particular, see Fig. 4.  See pg. 18, "Mobility", sensing systems with signal processors can take the form of smart watches, phones, tablet, tabletops, and room.  These frequency orthogonal signals are adapted to be transmitted into the person.  Smart phones have a first antenna); 
receiving signals on at least one of a plurality of second antennas (see Figs. 10, 21, 23, 25, 97, ¶0047, ¶0378 - ¶0394, and ¶0418.  In particular, see Fig. 10 ~ receiving surface 125, receives touch.  Figs. 21 and 23 ~ process method step 2120 / 2320 receives a reflection of the ultrasound signal. Fig. 25 ~ process method step 2510.  See ¶0378 - ¶0381, ¶0394, and ¶0418, Khuri teaches the use of mobile phones which have a plurality of antennas to transmit and receive finger print sensing.  Two-way authentication is used through mobile phones to effectuate finger print sensing); and 
determining an identity of the person or object using measurements corresponding to the transmitted signals.  (See Figs. 3, 5 - 6, and pg. 18, "Other User Different Technologies" and "GHOSTID: Using Ghosting Signals to Differentiate Users", Sahdev's disclosed GHOSTID teaches measurement of users' profiles to differentiate users' identities and authenticate.  See also pg. 23, "Handling Another User's Hands", "GhostID’s ability to distinguish between users, it is possible to ignore the errant touches from the second user.")
However, Sahdev does not explicitly teach processing signals on a signal processor operatively connected to the plurality of second antennas, the signal processor being configured to process a signal received on each of the second antennas, and 
for each of the second antennas to determine a measurement corresponding to the transmitted signals.
On the contrary, Khuri teaches processing signals on a signal processor operatively connected to the plurality of second antennas, the signal processor being configured to process a signal received on each of the second antennas , and 
for each of the second antennas to determine a measurement corresponding to the transmitted signals.  (See Figs. 10, 21, 23, 25, 97, ¶0047, ¶0378 - ¶0394, and ¶0418.  In particular, see Fig. 10 ~ receiving surface 125, receives touch.  Figs. 21 and 23 ~ process method step 2120 / 2320 receives a reflection of the ultrasound signal. Fig. 25 ~ process method step 2510.  See ¶0378 - ¶0381, ¶0394, and ¶0418, Khuri teaches the use of mobile phones which have a plurality of antennas to transmit and receive finger print sensing.  Two-way authentication is used through mobile phones to effectuate finger print sensing.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Sahdev wherein the first antenna is one of a plurality of first antennas, as taught by Khuri.  Motivation for combining the elements can include, but are not limited to: increasing communication transmission and receiving capabilities across a diversity of communication platforms; and increasing the suite of biometric sensing capabilities, thereby enhancing person / body analytics.

As to Claim 19,
the method of claim 18, wherein determining an identity of the person comprises comparing a heat map established from an individual with a heat map established from another individual.  (See pg. 18, "GHOSTID: Using Ghosting signals to differentiate users", Sahdev teaches wherein a touchscreen controller computes a heatmap, authenticates users, and performs user discrimination.)

Claims 11 – 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Non-Patent Literature to SAHDEV et al. (herein after “Sahdev”), “GhostID: Enabling Non-Persistent User Differentiation in Frequency - Division Capacitive Multi-Touch Sensors", 05/06/2017, pgs. 15 - 27, Innovative Sensing in view of in view of U.S. Patent Application Publication No. 2019/0050618 A1 to KHURI-YAKUB et al. (herein after "Khuri") as to claim 8 above, and further in view of Chinese Foreign Patent No. CN 2017/73434 U to WANG et al. (herein after "Wang").

As to Claim 11,
Modified Sahdev substantially discloses the sensing system of claim 8.
However, Sahdev does not teach, or suggest wherein the transmitting antenna is formed as a portion of a vehicle.
Therefore, Wang’s personnel traffic flow monitoring system is introduced to combine with Sahdev’s FMT User Differentiation by Capacitive Multi-Touch Sensing system to cure the gaps that Sahdev has in disclosing the claimed invention.

Wang’s work presents a personnel traffic flow monitoring system comprising a monitoring device arranged at a personnel entrance to detect and analyze the real-time data of persons who enter or leave through a threshold. 
Wang further teaches wherein the transmitting antenna is formed as a portion of a vehicle.  (See Figs. 1 - 4, ¶0012, ¶0015, ¶0050, ¶0089, ¶0099, and ¶0103 - ¶0104.

    PNG
    media_image5.png
    784
    645
    media_image5.png
    Greyscale

See ¶0012, ¶0089, ¶0091, and ¶0103 - ¶0104, monitoring device and transmitting antenna is outfitted to vehicle doors.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sahdev wherein the transmitting antenna is formed as a portion of a vehicle, as taught by Wang.  Motivation for combining the elements can include, but are not limited to: increasing communication transmission and receiving capabilities across a diversity of communication platforms, 

As to Claim 12,
The sensing system of claim 8, wherein the transmitting antenna is formed part of a door.
Modified Sahdev substantially discloses the sensing system of claim 8.
However, Sahdev does not teach, or suggest wherein the transmitting antenna is formed part of a door.
Conversely, Wang’s personnel traffic flow monitoring system teaches wherein the transmitting antenna is formed part of a door.  (See Figs. 1 - 4, ¶0012, ¶0015, ¶0050, ¶0089, ¶0099, and ¶0103 - ¶0104.  In particular, see Figs. 3 – 4 and 8.

    PNG
    media_image6.png
    574
    665
    media_image6.png
    Greyscale

See ¶0012, ¶0089, ¶0091, and ¶0103 - ¶0104, monitoring device and transmitting antenna is outfitted to vehicle doors.)
.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Non-Patent Literature to SAHDEV et al. (herein after “Sahdev”), “GhostID: Enabling Non-Persistent User Differentiation in Frequency - Division Capacitive Multi-Touch Sensors", 05/06/2017, pgs. 15 - 27, Innovative Sensing in view of in view of U.S. Patent Application Publication No. 2019/0050618 A1 to KHURI-YAKUB et al. (herein after "Khuri"), and further in view of U.S. Patent Application Publication No. 2014/0275928 A1 to ACQUISTA et al. (herein after "Acquista").
As to Claim 13,
Sahdev substantially discloses the sensing system of claim 8.
However, Sahdev does not teach, or suggest wherein the measurement is modified by skin resistivity.  
On the other hand, Acquista’s wireless system for monitoring patient conditions teaches wherein the measurement is modified by skin resistivity.  (See Figs. 2A - 7, ¶0054 - ¶0055, ¶0058 - ¶0059, ¶0066, and ¶0072.  In particular, see Figs. 2A and 4.  See ¶0054 - ¶0055 and ¶0058 - ¶0058, Acquista teaches monitoring patients' conditions 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sahdev with the skin resistivity measurement, as taught by Acquista.  Motivation for combining the elements can include, but are not limited to: increasing the suite of biometric sensing capabilities, thereby enhancing person / body analytics.

Claims 2 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Non-Patent Literature to SAHDEV et al. (herein after “Sahdev”), “GhostID: Enabling Non-Persistent User Differentiation in Frequency - Division Capacitive Multi-Touch Sensors", 05/06/2017, pgs. 15 - 27, Innovative Sensing in view of in view of U.S. Patent Application Publication No. 2019/0050618 A1 to KHURI-YAKUB et al. (herein after "Khuri") as to claims 1 and 18 respectively, and further in view of in view of U.S. Patent Application Publication No. 2017/0313248 A1 to KOTHARI (herein after "Kothari")

As to Claim 2,
Sahdev substantially discloses the sensing system of claim 1.
However, Sahdev does not explicitly teach processing signals on a signal processor wherein the transmitting conductors and the receiving conductors are formed as a portion of a vehicle.
Kothari is analogous with the claimed invention as it relates to biometric sensing to identify individual persons from amongst a plurality of persons.
wherein the transmitting conductors and the receiving conductors are formed as a portion of a vehicle.  (See ¶0199, ¶0265, ¶0283, and ¶0299.  In particular, see ¶0199 and ¶0265, Kothari teaches wherein conductors integral to the vehicle’s structure and wiring harness systems comprise the transmitting and the receiving conductors.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Sahdev wherein the transmitting conductors and the receiving conductors are formed as a portion of a vehicle, as taught by Kothari.  Motivation for combining the elements can include, but are not limited to:  increasing communication transmission and receiving capabilities across a diversity of communication platforms; increasing the suite of biometric sensing capabilities, thereby enhancing person / body analytics; and enhancing passengers’ safety.

As to Claim 20,
Modified Sahdev substantially discloses the method of claim 18.
However, Sahdev does not explicitly teach processing signals on a signal processor wherein the measurements corresponding to transmitted signals are used to determine if there is an individual or an object in a car seat.
On the contrary, Kothari teaches wherein the measurements corresponding to transmitted signals are used to determine if there is an individual or an object in a car seat.  (See Figs. 1, 12 - 15, ¶0214 - ¶0217, ¶0246, ¶0281, and claims 16 - 21. In particular, Figs. 12 and 14 ~ car seat sensor 1402 and 1406 and chest clip 1404 and 1408.  

    PNG
    media_image7.png
    356
    611
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    475
    581
    media_image8.png
    Greyscale

See ¶0214 - ¶0217, ¶0246, ¶0283 and ¶0299, Kothari teaches wherein the measurements correspond to transmitted signals determining if there is and individual in a car seat.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Sahdev wherein the measurements corresponding to transmitted signals are used to determine if there is an individual or an object in a car seat, as taught by Kothari.  Motivation for combining the elements can include, but are not limited to:  increasing the suite of biometric sensing 
Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661